Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15, 18 and 19 are pending in the application.

Election/Restrictions
Applicant’s election of Group I, 

    PNG
    media_image1.png
    277
    574
    media_image1.png
    Greyscale

and the species of Compound A-11,

    PNG
    media_image2.png
    188
    306
    media_image2.png
    Greyscale

in the reply filed on February 17, 2022 was acknowledged in the previous Office Action.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement was deemed proper and therefore made FINAL in the previous Office Action.


Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 
November 18, 2019.

	The objection made in the previous Office Action has been overcome by the amendment to claim 9.


Terminal Disclaimer
The terminal disclaimer filed on July 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,862,051 or US Patent 10,243150 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6-8, 18 and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the conflicting claims of the following co-pending applications. See Table below.
Copending Application No.
{US-PGPUB}
Conflicting Claims in the copending application
See especially in the copending application

16/021,514
{US 2019/0051829}
Claims 1-19
the 1st compound on page 18 in claim 11
16/271,206
{US 2019/0252623}
Claims 1-19
Compounds 198 and 201 in claim 10 (page 24)
17/063,884
{US 2021/0122765}
Claims 1, 2, 4, 6, 7, 20, 21, 24-27, 29, 30, 32-35 and 38
the next to the last compound claimed on page 22 in claim 29
17/201,222
{US 2021/0210700}
Claims 1-14 and 16-20
the 5th compound in claim 13 (page 17) and the 4th compound claimed in claim 20 (page 60)

.
Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the copending applications claim compounds that anticipate the present claimed compounds or the copending applications claim methods of using compounds that anticipate the present claimed invention.
The instant application and the copending applications have a common assignee {i.e., Universal Display Corporation}.  Further, the present application is not related to the copending applications and thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in each of the copending applications would anticipate and/or render obvious the claims in the present application. 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Claims 1-9, 18 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over the conflicting claims of the following US patents. See Table below.
US Patent No.
Conflicting Claims in the patent
See especially in the patent

10,608,188
Claims 1-16
the 1st compound in column 177 in claim 16
10,964,895
Claims 1-16
the 1st compound in claim 5 (column 177)
10,249,827
Claims 1, 2, 5-15, 17 and 20
Compounds A-62, A-63, A-64 and A-6 in claim 9 (columns 213-214)
10,971,687
Claims 1-4 and 8-20 
the 2nd compound in column 164 in claim 14
10,930,862
Claims 1-20
the 2nd compound in column 192 in claim 12
10,910,577
Claims 1-19
the 3rd compound in column 252 in claim 11
10,840,459
Claims 1-20
Compounds 7 and 8 in columns 193-194 in claim 13

	
.
Although the claims at issue are not identical, they are not patentably distinct from each other because each of the above patents claim at least one compound that anticipates the present claimed invention or claims a method of using a compound that anticipates the present claimed invention.
The present application shares a common assignee {i.e., Universal Display Corporation or UDC} and/or at least one common inventor with each of the patents.  See US Patent 10,249,827 which shares the same assignee/owner and share common inventors {i.e., Annemarie Wolleb and Thomas Schaefer} with the present application.  Further, the present application is not related to the patents cited above, and thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in each of the patents would anticipate and/or render obvious the claims in the present application.

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered.  Applicant argues that the present application, at the time of its effective filing date, was not owned by Universal Display Corp.  Applicant cites MPEP §804.03(II)(A).  Applicant further argues that the US Patents and the copending applications cited to reject the claims on the ground of non-statutory double patenting were all filed after the effective filing date of the present application.  Applicant concludes by stating that the above rejections on the ground of non-statutory double patenting should be withdrawn.
In response, all of Applicant’s arguments have been considered but have not been found persuasive.  MPEP §804.03(II)(A), cited by Applicant, is directed to prior art exclusions.  MPEP §804(I)(A) states the following.
804    Definition of Double Patenting [R-10.2019]

I.    INSTANCES WHERE DOUBLE PATENTING ISSUE CAN BE RAISED 
A double patenting issue may arise between two or more pending applications, or between one or more pending applications and a patent. A double patenting issue may likewise arise in a reexamination proceeding between the patent claims being reexamined and the claims of one or more applications and/or patents. Double patenting does not relate to international applications which have not yet entered the national stage in the United States. 
A.    Between Issued Patent and One or More Applications 
Double patenting may exist between an issued patent and an application filed by the same inventive entity, a different inventive entity having a common inventor, a common applicant, and/or a common owner/assignee. See In re Hubbell, 709 F.3d 1140, 1146-47, 106 USPQ2d 1032, 1037-38 (Fed. Cir. 2013)(in the context of an application and a patent that had two inventors in common, but different inventive entities and no common owners or assignees, the court held that complete identity of ownership or inventive entities is not a prerequisite to a nonstatutory double patenting rejection). Double patenting may also exist where the inventions claimed in a patent and an application were made as a result of activities undertaken within the scope of a joint research agreement as defined in 35 U.S.C. 102(c)  or pre-AIA  35 U.S.C. 103(c)(2) and (3). Since the inventor/applicant/patent owner has already secured the issuance of a first patent, the examiner must determine whether the grant of a second patent would give rise to an unjustified extension of the rights granted in the first patent.

MPEP §804(I)(A) states that the copending application or patent can have a common owner/assignee in order for double patenting to exist.  A non-statutory double patenting rejection does not have the requirement “at the time the invention was made” for common owners.  Terminal disclaimers are filed for the purpose of preventing the prolongation of monopoly for patentably indistinct inventions and to enforce the covenant against dual ownership.  See 37 CFR 1.321(c)(3) and terminal disclaimers in GATT effective date cases.  Additionally, US Patent 10,249,827 not only shares the same assignee/owner with the present application but also shares common inventors with the present application {i.e., Annemarie Wolleb and Thomas Schaefer}.  The Examiner agrees with Applicant in that the US Patents and the copending applications cited above to reject the claims on the ground of non-statutory double patenting were all filed after the effective filing date of the present application.    The rejections are deemed proper and therefore, the rejections are maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

This application contains claims 10-15 drawn to an invention nonelected without traverse in the reply filed on February 17, 2022. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP §821.01.




	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


August 5, 2022
Book XXII, page 86